Citation Nr: 0200554	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

1.  Entitlement to extension of a temporary total rating 
assigned from February 17, 1999, to February 28, 2001, for 
convalescence following right ankle surgery in February 1999. 

2.  Entitlement to an increased rating for postoperative 
residuals of a right ankle injury, currently rated 40 percent 
disabling.  



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from March 1966 to 
March 1968.  His appeal of the denial of an extension of the 
temporary total rating assigned from February 17, 1999, to 
February 28, 2001, comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  

The issue of entitlement to a rating greater than 40 percent 
for postoperative residuals of a right ankle injury is the 
subject of a Remand that follows the Board's decision as to 
the other issue on appeal.  


FINDINGS OF FACT

1.  The appellant is service-connected for residuals of a 
right ankle injury, for which he underwent surgery in March 
1998.  

2.  The appellant underwent right ankle surgery on February 
17, 1999, that involved dynamization of an intramedullary rod 
that had been placed in the right ankle at the March 1998 
surgery.  

3.  A May 1999 rating decision assigned a temporary total 
rating (100 percent) under 38 C.F.R. § 4.30, effective from 
February 17, 1999, to May 30, 1999, for convalescence 
following the appellant's February 1999 right ankle surgery.  

4.  A November 1999 rating decision extended the temporary 
total rating for convalescence following the appellant's 
February 1999 right ankle surgery from June 1, 1999, to 
February 28, 2000.  

5.  The appellant underwent external fusion surgery on his 
right ankle in March 2000.  

6.  A June 2000 rating decision extended the temporary total 
rating for convalescence related to the appellant's February 
1999 and March 2000 right ankle surgeries from March 1, 2000, 
to September 30, 2000.  

7.  A May 2001 rating decision extended the temporary total 
rating for convalescence related to the appellant's February 
1999 and March 2000 right ankle surgeries from October 1, 
2000, to February 28, 2001.  

8.  The evidence does not demonstrate that the appellant's 
right ankle surgeries in February 1999 and March 2000 
required convalescence beyond February 28, 2001.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating 
assigned from February 17, 1999, to February 28, 2001, for 
convalescence following right ankle surgeries in February 
1999 and March 2000, are not met.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.30 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his right ankle surgeries in 
February 1999 and March 2000 continue to require 
convalescence, and, therefore, the temporary total rating 
awarded from February 17, 1999, through February 28, 2001, 
should be extended.  In a September 2001 statement, he 
claimed that he could no longer work as a commercial 
fisherman because he was unable to climb as a result of his 
right ankle disability.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's VA medical records have been associated with the 
claims file, and he has not indicated the existence of any 
additional evidence that might be pertinent to the claim.  
Additionally, the October 2001 Statement of the Case (SOC) 
informed him of what evidence was needed to demonstrate that 
he still required convalescence related to the February 1999 
right ankle surgery.  The RO also sent the appellant 
notification in September 2001 about the VCAA, which informed 
him of what evidence was necessary in order for VA to grant 
his claim.  The Board notes that the appellant did not elect 
to present testimony at a personal hearing.  Therefore, the 
Board concludes that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

After reviewing the appellant's service records that showed 
he was treated for a right ankle sprain in March 1967 and the 
report of a March 1997 VA joints examination that included a 
finding of advanced degenerative joint disease in the right 
ankle and a medical opinion that the appellant's pain and 
swelling in the right ankle appeared to be related to the 
right ankle sprain in service, the RO granted service 
connection for residuals of a right ankle sprain in an April 
1997 rating decision and assigned a 10 percent rating under 
Diagnostic Codes 5003-5271.  

The evidence shows that the appellant underwent a right 
tibial calcaneal ankle fusion with Richard's revision nail in 
March 1998 because of his posttraumatic degenerative joint 
disease in the right ankle.  In a June 1998 rating decision, 
the RO assigned a temporary total rating (100 percent) under 
38 C.F.R. § 4.30 from March 18, 1998, to May 31, 1998.  A 
subsequent rating decision, in October 1998, extended the 
temporary total rating from June 1, 1998, to June 30, 1998.  

Because the appellant continued to experience right ankle 
pain, and X-rays of the right ankle revealed delayed union of 
the right tibiotalar arthrodesis, he underwent dynamization 
of the intramedullary rod in the right ankle on February 17, 
1999.  A May 1999 rating decision assigned a temporary total 
rating under 38 C.F.R. § 4.30 from February 17, 1999, to May 
30, 1999.  

In November 1999, the RO reviewed an August 1999 VA joints 
examination report that noted the nonunion of the right ankle 
fusion was painful and healing, a September 1999 physician's 
note that indicated the appellant would be unable to perform 
current work duties for at least six months, and a November 
1999 VA joints examination report that indicated the 
appellant had no active or passive motion in the right 
tibiotalaris joint, was still in active treatment, and was 
unable to return to work as a commercial fisherman, possibly 
for up to six months.  A November 1999 rating decision 
extended the appellant's temporary total rating from June 1, 
1999, to February 28, 2000.  

After reviewing VA outpatient records dated from June 1999 to 
May 2000, which showed that the appellant had undergone 
revision of the right ankle fusion with external fusion (an 
Ilizarov external fixator) in March 2000, and an April 2000 
physician's note that indicated the appellant could not work 
at the present time, 
the RO, in a June 2000 rating decision, extended the 
temporary total rating from March 1, 2000, to September 30, 
2000.   

In a May 2001 rating decision, the RO extended the 
appellant's temporary total rating from October 1, 2000, to 
February 28, 2001, based on evaluation of clinical findings 
from a September 2000 VA joints examination that showed that 
fusion of the right ankle was in progress with an external 
device and physician's notes dated in June 2000, July 2000, 
and August 2000, which indicated that the appellant was 
unable to work for two, three, and six months, respectively.  

VA medical records show that the Ilizarov external fixator 
was removed in October 2000.  Subsequently dated outpatient 
records indicate that the appellant continued to experience 
pain while ambulating.  May 2001 entries in the records noted 
that the appellant had functional nonunion of the right foot, 
and that the appellant was functioning well with fibrous 
union, so further attempts at surgery were not indicated.  He 
was seen in June 2001 for fitting evaluation of his ankle-
foot orthosis (AFO) and shoes (that included rocker bottom 
soles and a 1/4 inch inside sole lift).  It was noted that 
the AFO fit well, that a requested ankle strap was provided, 
and that the appellant complained of his toes touching the 
end of the shoes when he wore the AFO.  August 2001 entries 
in the outpatient records noted that the appellant had the 
proper shoe and AFO, and had indicated at exercise counseling 
that he walked.  

The appellant most recently underwent a VA joints examination 
in July 2001.  He was able to walk into the room but used a 
single point cane and an ankle foot orthotic on his right 
side for ambulation.  Right ankle fusion was revealed on X-
ray, but persistent space noted between the tibial and 
adjacent talus and calcaneus was felt to raise the question 
of whether the fusions had failed.  There was diffuse 
tenderness of the right ankle, especially on the medial 
aspect, with no range of motion in the ankle.  The diagnosis 
was traumatic right ankle arthritis, status post right ankle 
fusion.  Because the appellant was still having pain and 
decreased range of motion of the right ankle, the examiner 
opined that the appellant had significant functional 
compromise secondary to right ankle pathology, would have 
problems walking at normal speed, running, and climbing 
stairs, and was limited to walking five blocks or climbing 
three flights of stairs before having to take a rest.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that treatment of a service-connected disability 
resulted in any of the following: (1) Surgery necessitating 
at least one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement or 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobil-ization by cast, without 
surgery, of one major joint or more..  38 C.F.R. § 4.30.  

Although the appellant's postoperative residuals of a right 
ankle injury include some functional impairment with walking 
at normal speed, running, climbing stairs, and limitation of 
walking to five blocks and climbing to three flights of 
stairs before needing to rest, in addition to decreased range 
of motion and tenderness in the ankle and pain on ambulation, 
the Board finds that the evidence does not establish that he 
required convalescence, for which he was assigned a temporary 
total rating, beyond February 28, 2001.  It was noted in May 
2001 that he was functioning well, and it was noted in August 
2001 that he had the properly fitted shoe and AFO and was 
walking.  Because the evidence indicates that the appellant 
has been able to get around, albeit slowly, since February 
2001, the Board finds that he did not require convalescence 
beyond February 28, 2001, following right ankle surgeries in 
February 1999 and March 2000.  Therefore, the Board is unable 
to grant an extension of the temporary total rating assigned 
from February 17, 1999, to February 28, 2001.  


ORDER

An extension of the temporary total rating assigned from 
February 17, 1999, to February 28, 2001, for convalescence 
following right ankle surgeries in February 1999 and March 
2000, is denied.  


REMAND

The Board notes that following a September 2001 rating 
decision which granted the appellant a 40 percent rating for 
his postoperative residuals of a right ankle injury, he filed 
a Notice of Disagreement (NOD) in September 2001 as to the 
rating assigned.  In an October 2001 letter to the appellant, 
the RO acknowledged receipt of his NOD with the September 
2001 rating decision.  However, the RO has not issued him a 
Statement of the Case (SOC) on the issue.  Under the holding 
by the United States Court of Appeals for Veterans Claims 
(Court) in Manlincon v. West, No. 97-1467 (U.S. Vet. App. 
Mar. 12, 1999), the September 2001 NOD initiated review by 
the Board of the RO's denial of a rating greater than 40 
percent for postoperative residuals of a right ankle injury, 
and the issue must be remanded to have the RO issue an SOC 
regarding the claim.  Because an appeal of the issue has not 
been perfected by the appellant, the Board does not have 
jurisdiction over the issue.  

In order to insure that the appellant receives his procedural 
due process rights and fair process rights, the Board finds 
that the claim of entitlement to a rating greater than 40 
percent for postoperative residuals of a right ankle injury 
must be remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

2.  The RO should issue the appellant and his 
representative an SOC with regard to the 
appellant's claim of entitlement to a rating 
greater than 40 percent for postoperative 
residuals of a right ankle injury.  They should 
be informed of the requirement of filing a 
timely substantive appeal subsequent to receipt 
of the SOC, in order to perfect the claim and 
thereby place it within the jurisdiction of the 
Board.  They should be afforded the appropriate 
period of time in which to file a substantive 
appeal after they have been issued the SOC.  

The Board expresses its appreciation in advance to the RO for 
its assistance in undertaking the requested action and trusts 
that this action will be attended to in an expeditious manner 
as mandated by the Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes) and VBA's 
Adjudication Procedure Manual, M21-1, Part IV.  No additional 
action is required by the appellant until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

